 

 

 

= \ ‘|

 

“Case:18-13666-EEB Doc#:580 Filed:04/20/20 Entered:04/20/20 15:25:39 Pagelof7

q
BTCY \
aerate 3 eadead

B 2100A (Poin 21004) (12/15)

 

 

UNITED STATES: BANK

District of Colorado

x

In-re Bolder Enterprises, LLC ‘Case'No, _18+43666-EEB

 

 

  

Phone:.,. 303.866.3711
‘Last Four Digits of Acct. #:

 
  
 
    
    

*Colorade Departmentof Revenue transfers'it
to the: *Stipulel appre be th Bosker

e-andcorréct tothe

 
 
 

~ Case18-13666-EEB Doc#:580 Filed:
Case 18-13666-EEB Claim12-3 Filed 01/08/19 Desc

  

[ESS

04/20/20 Entered 04/ 120 15:25:39,

 

agar or@ a

    

Fill in this information to identify the case:

Debtor
Debtor 2
(Spouse, if filing)

 
   
       
     

    

BOLDER ENTERPRISES LLC

United States Bankruptcy Court for the: Colorado Bankruptcy Court (Denver) District of Colorado

 

     
   

Case number 1813666EEB

 

Official Form 410
Proof of Claim 12/15

 

 

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to make a request for payment of an
administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents, Attach redacted copies of any documents that support the
claim, such as promissory notes, purchase orders, invoices, jtemized statements of running accounts, contracts, judgments, mortgages, and security agreements. Do not send.
original documents; the may be destroyed after ing, if the d ts are not available, explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152,157, and 3571,

Fill in all-the information about the claim as of the date the case was filed. That data is ox the notice of bankruptcy (Form 309) that you received.

Port |: the Claim

 

 

 

 

 

 

 

 

 

1. Who is the current Colorado Department of Revenue
creditor? — Name of the current creditor (the person or entity to be paid for this claim)
: Other names the creditor used with the debtor
2. Has this claim been M No
acquired from
someone else? O Yes. From whom?
Where should notice to the creditor be sent? Where should payments to the creditor be sent?
3. Where should notices (if different)
and payments to the Colorado Department of Revenue
creditor be sent? 1375 Sherman St, Rm 504
Denver CO 80261-0004
Federal Rule of
Bankruptcy Procedure
(FRBP) 2002(g)
Telephone number: 303-866-3711 email: Telephone number:
dor_tac_bankruptcy@state.co.us email:
4, Does this claim amend O No
one already filed? Yes. Claim number on court claims registry (if known) 12-2 Filedon: 25-Jun-2018
5. Do you know if anyone
else has filed a proof M1 No
of claim for this claim? O Yes, Who made the earlier filing?

 

 

 

Penalty for presenting fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C §§ 152 and 3571.

Filed Jan 08, 2019
f ES Eats Sa
i

Case:18-13666-EEB Doc#:580 Filed:04/20/20 Entered:04/20/20 15:

Cel 18-13666-EEB Claim12-3 Filed 01/08/19 Desc Main Documen 5:3 ager ar a

 

 

a

Give Information About the Claim as of the Date the Case Was Filed

 

 

 

6, Do you have any number O No

you use to identify the

debtor? M1 Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor: 2410
7. How much is the claim? $103,920.00 Does this amount include interest or other charges?

—_ O No

 

M Yes. Attach statement itemizing interest, fees, expenses, or other charges
required by Bankruptcy Rule 3001(c)(2)(A)

 

 

 

 

8. What is the basis of the claim Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c). Limit ;
disclosing information that is entitled to privacy, such as health care information. [

The grounds of liability is tax due under Colorado Statutes as Revised

 

i
9, Is all or part of the claim No |
secured? |
CO The claim is secured by a lien on property.

Nature of property: |

O Real Estate If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim |

Attachment (Official Form 410-A) with this Proof of Claim.

O1 Motor Vehicle

O Other. Describe

 

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example,

|

|

Basis for perfection: |
a mortgage, line, certificate of tile, financing statement, or other document that shows the lien has been filed or |

 

 

recorded.)
|
Value of Property: |
Amount of the claim that is secured: $103,920.00
. : . (The sum of the secured and unsecured |
Amount of the claim that is unsecured: $0.00 amounts should match the amount in line 1) |
Amount necessary to cure any default as of the date of the petition: $0.00 |
Annual Interest Rate (when case was filed) %
Ti Fixed |
O Variable
10, Is this claim based on a M No
lease?
1 Yes, Amount necessary to cure any default as of the date of the petition: $0.00
11. Is this claim subject to a MM No
right of setoff?

O Yes, Identify the property:

 

 

 

 

Penalty for presenting fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C §§ 152 and 3571.
Filed Jan 08, 2019
\ t
: food Sep er

''Case:18-13666-EEB Doc#:580 Filed:04/20/20 —

 
  
 

 

| eB

Entered:04/20/20 15:25:39 Paged af 7

 

12. Is all or part of the claim Oo
entitled to priority under

11 U.S.C, §507(a)? 1 Yes, Check all that apply

Case 18-1 3666-FFB Claim 12-3 Filed 01/08/19 Desc Main Document Page
Oo

 

 

 

   

» Acclaim may be partly Nature of property: Amount entitled to priority:

pont ee Pie cangle O Domestic support obligations(including alimony and child support) under $0.00
° . > 11 U.S.C. §5 1 . —_——

in some categories, the S.C. $507(@)(1)(A) oF (@)(1YB)
law limits the amount (1 Up to $2,775* of deposits toward purchase, lease, or rental of property or services for $0,00
entitled to priority personal, family, or household use. 11 U.S.C. §507 (a)(7). ee
C1 Wages, salaries, or commissions (up to $12,475*) earned. within 180 days before the $0.00
bankruptcy petition is filed or the debtor’s business ends, whichever is earlier. —_

11 U.S.C. §507 (a)(4).
ff Taxes or penalties owed to governmental units.11 U.S.C. §507 (a)(8). $0.00
C1 Contributions to an employee benefit plan. 11 U.S.C. §507 (a)(5). $0.00
C1 Other. Specify applicable paragraph of 11 U.S.C. §507 (a)([#{#) that applies. $0.00
+Amounts are subject to adjustment on 4/01/16 and every 3 years after that for cases begun on or after the date of adjustment.
Texte Sign Below

 

 

The person completing Check the appropriate box.

this proof of claim must f 1am the creditor.

sign and date it.

FRBP 9011(b).

if you file this claim CO Lam the creditor's attorney or authorized agent.
electronically, FRBP
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

O {am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.

A person who files a O lama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5

years, or both. of the claim, the creditor gave the debtor credit for any payments received toward the debt.
18 U.S.C. §§152,157, and
3571.

true and correct.

I declare under penalty of perjury that the foregoing is true and correct.

/s/Donald Olivett 08-Jan-2019

 

(Signature) (Date)

Print the name of the person who is completing and signing this claim

Name: Donald Olivett
Title: Tax Compliance Agent

Company: Colorado Department of Revenue
Address and telephone number (if different from notice address above):

 

 

 

 

 

 

Telephone number: email:

 

L understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the amount

L have examined the information in the Proof of Claim and have a reasonable belief that the information is

 

 

Penalty for presenting fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C §§ 152 and 3571.

Filed Jan 08, 2019
   

| i Me ss ncn

 

Case:18-13666-EEB- Docit:5§ 0 ilec:04/20) - ae S = oT . e ae | sae ae ~ Si hE

aan SOE : : 20 Entered:04/20/20 15:25:39. Pa

T Lapa B ibe aseawy @laim 12-3 Filed 01/08/19 Desc Main Document Page4 are
yf ~—| Department of Revenue

 
 

 

  

palell edAYGeqaqeed UNG ype beg heya plas Jan 08, 2019

BOLDER ENTERPRISES LLC E
4600 JOLIET ST Account: 27851688

DENVER CO 80239-2922 Letter: 11828151392

Source: TPC

UNITED STATES BANKRUPTCY COURT Case #: 1813666EEB

FOR THE Chapter #: Chapter 7
Colorado Bankruptcy Court (Denver) Filing Date: 04/30/2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN THE MATTER OF: BOLDER ENTERPRISES LLC XX-XXXXXXX |

1. The undersigned, whose business address is 1375 Sherman Street, Denver, Colorado 80261, is an agent of the Department of Revenue, |

Tax Audit & Compliance Division, and is authorized to make this proof of claim on behalf of the State of Colorado, Department of i

Revenue.

2. The debtor is indebted to the State of Colorado in the amount of $103,920.00, as stated below, as of the petition date. |

3. The grounds of liability is tax due under Colorado Statutes as Revised. |

|

ID Tax Type Filing Assessed | Tax Amount | Penalty Interest Period Status Comment |

XX-XXXXXXX |[WTH 01/31/2015 ) 12/31/9999 $0.00 $0.00 $0.00| General Unsecured Claim |

XX-XXXXXXX |WTH 02/28/2015 | 12/31/9999 $0.00 $0.00 $0.00| General Unsecured Claim

XX-XXXXXXX |WTH 03/31/2015 | 12/31/9999 $0.00 $0.00 $0.00] General Unsecured Claim |

XX-XXXXXXX |WTH 05/31/2015 | 12/31/9999 $0.00 $0.00 $0.00| General Unsecured Claim |
XX-XXXXXXX |WTH 06/30/2015 8/5/2015 $0.00 $0.00 $0.00] General Unsecured Claim
XX-XXXXXXX |WTH 07/31/2015 | 12/31/9999 $0.00 $0.00 $0.00! General Unsecured Claim
XX-XXXXXXX |WTH. 08/31/2015 | 12/31/9999 $0.00). $0.00 $0.00! General Unsecured Claim
XX-XXXXXXX |}WTH 09/30/2015 | 12/31/9999 $0.00 $0.00 $0.00 General Unsecured Claim
XX-XXXXXXX |WTH 10/31/2015 | 12/31/9999 $0.00 $0.00 $0.00| General Unsecured Claim
XX-XXXXXXX |WTH 11/30/2015 | 12/31/9999 $0.00 $0.00 $0.00] General Unsecured Claim

XX-XXXXXXX |WTH 12/31/2015 | 5/30/2018 $8,295.00 $995.00) $1,291.00| Secured Claim

XX-XXXXXXX [WTH 01/31/2016 | 12/31/9999 $0.00 $0.00 $0,00| General Unsecured Claim
XX-XXXXXXX |WTH 02/29/2016 } 12/31/9999 $0.00 $0.00 $0.00| General Unsecured Claim
XX-XXXXXXX |WTH 03/31/2016 | 12/31/9999 $0.00 $0.00 $0.00| General Unsecured Claim
XX-XXXXXXX |WTH 04/30/2016 ) 12/31/9999 $0.00 $0.00 $0.00| General Unsecured Claim
XX-XXXXXXX |WTH 05/31/2016 | 12/31/9999 $0.00 $0.00! $0.00] General Unsecured Claim
XX-XXXXXXX |WTH 06/30/2016 | 12/31/9999 $0.00 $0.00 $0.00| General Unsecured Claim

 

 

 

 

 

 

 

 

 

 

PLEASE SEND PAYMENT OR CORRESPONDENCE TO:
Colorado Department of Revenue
1375 Sherman Street, Room 504

Attention: Bankruptcy Unit
Denver, Colorado 80261 Phone (303)866-3711

Penalty for presenting fraudulent claim

Fine of not more than $500,000 or imprisonment for not more than 5
Years or both, Title 18 USC 152 and 3571
  

 

 

 

BOLDER ENTERPRISES LLC
4600 JOLIET ST
DENVER CO 80239-2922

Desc Main Document

  

HeaeTa Teena. cee De ae ic OADGI0 0 ee
Entered:04/20/20 15:25:3
Sagi oksasaad iaim 12-3 Filed 01/08/19

i. Yr

timer of Revenue

Jan 08, 2019

Account: 27851688
Letter: L1828151392
Source: TPC

ages of ’

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XX-XXXXXXX |WTH 07/31/2016 } 12/31/9999 $0.00 $0.00 $0.00] General Unsecured Claim
(XX-XXXXXXX |WTH 08/31/2016 | 12/31/9999 $0.00 $0.00 $6.00 General Unsecured Claim

XX-XXXXXXX |WTH 10/31/2016 | 12/31/9999 $0.00 $0.00 $0.00] General Unsecured Claim

XX-XXXXXXX )WTH 11/30/2016 | 12/31/9999 $0.00 $0.00 $0.00] General Unsecured Claim

XX-XXXXXXX |WTH 01/31/2017 } 12/31/9999 $0.00 $0.00 $0.00] General Unsecured Claim

XX-XXXXXXX |WTH 02/28/2017 } 12/31/9999 $0.00 $0.00 $0.00] General Unsecured Claim

XX-XXXXXXX |WTH 03/31/2017 | 12/31/9999 $0.00 $0.00! $0.00| General Unsecured Claim

XX-XXXXXXX |WTH 04/30/2017 | 12/31/9999 $0.00 $0.00 $0.00] General Unsecured Claim

XX-XXXXXXX |WTH 05/31/2017 | 12/31/9999 $0.00 $0.00) $0,00| General Unsecured Claim

XX-XXXXXXX |WTH 06/30/2017 | 12/31/9999 $0.00 $0.00 $0.00} General Unsecured Claim

XX-XXXXXXX |}WTH 07/31/2017 } 12/31/9999 $0.00 $0.00 $0.00] General Unsecured Claim

XX-XXXXXXX |WTH 08/31/2017 } 12/31/9999 $0.00 $0.00 $0.00| General Unsecured Claim

XX-XXXXXXX |WTH 09/30/2017 | 12/31/9999 $0.00 $0.00 $0.00] General Unsecured Claim

XX-XXXXXXX |WTH 10/31/2017 | 12/31/9999 $0.00 $0.00 $0.00] General Unsecured Claim

XX-XXXXXXX |WTH 11/30/2017 | 12/31/9999 $0.00 $0.00 $0.00] General Unsecured Claim

XX-XXXXXXX ;}WTH 12/31/2017 | 5/30/2018 $63,855.00 $4,470.00 $1,592.00] Secured Claim

XX-XXXXXXX |WTH 01/31/2018 } 6/11/2018 $5,000.00 $325.00 $96.00} Secured Claim

XX-XXXXXXX |WTH 02/28/2018 | 6/11/2018 $5,000.00 $300.00 $69.00] Secured Claim

XX-XXXXXXX |WTH 03/31/2018 } 6/11/2018 $5,000.00 $275.00 $38.00| Secured Claim

XX-XXXXXXX |WTH 04/30/2018 | 6/11/2018 $5,000.00 $25.00 $26.00] Secured Claim.

XX-XXXXXXX |WTH 05/31/2018 | 12/6/2018 ] $176.00 $1.00 $1.00| Secured Claim

XX-XXXXXXX [WTH 06/30/2018 | 12/6/2018 $411.00 $2.00 $1.00| Secured Claim

XX-XXXXXXX |SLS 06/30/2018 | 7/5/2018 $0.00 $0.00 $0.00} Post-Petition

XX-XXXXXXX |WTH 07/31/2018 ; 12/6/2018 $274.00 $1.00 $1.00| Secured Claim

XX-XXXXXXX }WTH 08/31/2018 | 12/6/2018 $274.00 $1.00 $1.00) Secured Claim

XX-XXXXXXX |WTH 09/30/2018 | 12/6/2018 $274.00 $42.00 $1.00] Secured Claim

XX-XXXXXXX |SLS 09/30/2018 } 12/7/2018 $800.00 $4.00 $3.00] Secured Claim

XX-XXXXXXX |WTH 10/31/2018 - - -/ Secured Unassessed UNASSESSED
XX-XXXXXXX |[WTH 11/30/2018 - - -| Secured Unassessed UNASSESSED
XX-XXXXXXX [WTH 12/31/2018 - - -| Secured Unassessed UNASSESSED
XX-XXXXXXX |SLS 12/31/2018 - - -| Secured Unassessed UNASSESSED

 

 

PLEASE SEND PAYMENT OR CORRESPONDENCE TO:
Colorado Department of Revenue
1375 Sherman Street, Room 504

Attention: Bankruptcy Unit
Denver, Colorado 80261 Phone (303)866-3711

Penalty for presenting fraudulent claim

Fine of not more than $500,000 or imprisonment for not more than 5

Years or both, Title 18 USC 152 and 3571

 

H
i
i
|
!
 

 

> Case:18-13666-EEB- Doc#:580 Filed:04/20/20 — Entered:04/20/20 15:25:39 “Page? of 7
,iu] BS KA GSR Plaim 12-3 Filed 01/08/19 Desc MainDocument Page 6 of 6
Department of Revenue

 

 
  

 

lel

BOLDER ENTERPRISES LLC
4600 JOLIET ST Account: 27851688
DENVER CO 80239-2922 Letter: L1828151392

Source: TPC

PaFe NERD ogee fA pyres aha tepals Jan 08, 2019

Total Secured: $103,920.00 Total Priority: $0.00 Total General: $0.00 Total Claim: $103,920.00

PLEASE SEND PAYMENT OR CORRESPONDENCE TO:
Colorado Department of Revenue
1375 Sherman Street, Room 504

; Attention: Bankruptcy Unit
' Denver, Colorado 80261 Phone (303)866-3711

Penalty for presenting fraudulent claim

Fine of not more than $500,000 or imprisonment for not more than 5
Years or both, Title 18 USC 152 and 3571

 
